DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Hoover et al. (US# 10,627,625 hereinafter Hoover) in view of Day et al. (US# 2019/02370044 hereinafter Day).

Referring to claim 1, Hoover discloses a computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method (computing hardware; Col. 18 lines 13-30) comprising:
(The AR system can identify the target virtual object based on a pose of the user; Col. 34 lines 25-35, Fig. 16);
determining a cursor position at a first distance from the wearable display device (current location of the user input device; Col. 34 lines 25-41, Fig. 16…, and the AR system may provide a focus indicator (such as the focus indicator 1450 shown in FIGS. 14A-14D and FIGS. 15A-15H) indicating a position of the target object (see e.g. focus indicator in FIG. 14A).  The focus indicator may also be used to show the current position of the user input device or a user's pose (see e.g. focus indicator in FIG. 15D).  For example, the focus indicator can comprise a halo, a color, a perceived size or depth change (e.g., causing the target object to appear closer and/or larger when selected), 
a graphical representation of a cursor (such as a reticle), or other audible, tactile, or visual effects which draw the user's attention.  The focus indicator can appear as 1D, 2D, or 3D images which may include still frame images or animations.; Col. 23 lines 43-55);
determining a cursor plane position at a second distance from the wearable display device, the second distance representing a maximum distance  (the location and the 
orientation of the destination object may also be expressed in a vector form as a second location; Col. 34 lines 42-52, Fig. 16…., and distance threshold comprises a maximum distance; Col. 34 lines 55-67; Fig. 16);
determining a two-dimensional position on the cursor (the AR system may provide a focus indicator (such as the focus indicator 1450 shown in FIGS. 14A-14D and FIGS. 15A-15H) indicating a position of the target object (see e.g. focus indicator in FIG. 14A).  The focus indicator may also be used to show the current position of the user input device or a user's pose (see e.g. focus indicator in FIG. 15D).  For example, the focus indicator can comprise a halo, a color, a perceived size or depth change (e.g., causing the target object to appear closer and/or larger when selected), a graphical representation of a cursor (such as a reticle), or other audible, tactile, or visual effects which draw the user's attention.  The focus indicator can appear as 1D, 2D, or 3D images which may include still frame images or animations.; Col. 23 lines 43-55);
determining a one-dimensional position defined by at least one of the cursor plane or a mesh (The focus indicator can appear as 1D, 2D, or 3D images which may include still frame images or animations.; Col. 23 lines 43-55); and 
displaying a virtual object to the user at a three-dimensional position comprised of the two-dimensional position and the one-dimensional position (at block 1640, the AR system can automatically orient and attach the target virtual object to the destination object.; Col. 34 lines 58-67, Fig. 16).
However, Hoover does not specifically disclose determining a cursor screen position. 
In an analogous art, Day discloses determining a cursor screen position (In some cases, in addition to determining the cursor's location within the environment, the system can also render the cursor 1202 or other on-screen visual aid that corresponds to the cursor's location within the environment.; Para. 0178).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Day to the system of Hoover in order to provide a system that permits a user to more naturally and easily select objects as a cursor gets close to a desired, target object such that the cursor is pulled toward or snaps onto the closest object without the user need to make 
fine adjustments to position the cursor on the target object, so that the user can select objects in an easier manner, thus reducing or minimizing user fatigue. 
Referring to claim 2, Hoover discloses wherein the head pose of the user determines a view frustum (head pose or eye pose (e.g., cones or frustums) Col. 21 lines 1-5).
Referring to claim 3, Hoover is modified by Day discloses wherein the cursor screen is positioned closer to the wearable display device than to the cursor plane (Day, In some cases, in addition to determining the cursor's location within the environment, the system can also render the cursor 1202 or other on-screen visual aid that corresponds to the cursor's location within the environment.; Para. 0178).
Referring to claim 5, Hoover discloses wherein the cursor plane is configured to have a maximum and minimum distance from the user (Thus, threshold includes maximum and minimum distance; Col. 34 lines 53-60).
Referring to claim 11, Hoover discloses wherein the virtual object is a cursor (Col. 23 Lines 49-59).
Referring to claim 12, Hoover discloses wherein the virtual object is a point or a line (Col. 23 Lines 49-59).

Claim Objections
Claims 4, 6-9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 4, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the cursor screen bisects the view frustum”. 
Referring to claim 6, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the two-dimensional position on the cursor screen is a default two-dimensional position”.
Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the one-dimensional position is further defined by a first intersection of a ray cast orthogonal from a head pose origin associated with a position and a rotation”.


Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 13, the prior art of record teaches a computerized method.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
determining a head pose of a wearable headset; 
determining a two-dimensional position based at least on a detected interaction between a contactor operated by the user and a touch sensitive surface of an input device;
receiving a range status indicating whether the contactor is within a predetermined distance of the touch sensitive surface;
receiving a pressure status indicating a pressure of the contactor on the touch sensitive surface;
determining a three-dimensional position within an augmented reality environment that includes one or more virtual objects and one or more real-world objects;
determining a two-dimensional position on a cursor screen; 
determining a one-dimensional position on a cursor plane or a mesh associated with one of the virtual objects or real-world objects;
identifying an intersection of the determined one-dimensional position within the augmented reality environment where an axis orthogonal to the determined two-dimensional position on the cursor screen intersects the cursor plane or the mesh associated with one of the virtual objects or real-world objects;
determining an updated three-dimensional position within the augmented reality environment; and
displaying a virtual object at the updated three-dimensional position within the augmented reality environment to the user in the wearable headset.”.
Referring to claims 14-20 are allowable based upon dependent on independent claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SCOTT D AU/Examiner, Art Unit 2624                             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624